Citation Nr: 1109035	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The issue of entitlement to service connection for residuals of a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As stated above, the issue of entitlement to service connection for residuals of a traumatic brain injury due to a motor vehicle accident has been raised.  The representative raised this issue in the January 2011 informal hearing presentation.  Accordingly, appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because that issue is inextricably intertwined and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total disability rating based on individual unemployability can only be granted based on consideration of service-connected disabilities alone.  VA may not consider nonservice-connected disabilities in determining whether a total disability rating based on individual unemployability is warranted. 

In January 2009, the Veteran indicated that he was withdrawing any claims - "stated, implied, or inferred" - in a February 2008 statement in which he noted that he had back and right knee disorders.  After entering that withdrawal, however, the July 2008 Social Security Administration granted disability benefits finding that his primary disability is a back disorder.  The appellant is NOT currently service connected for a back disorder.  Notably, in a March 2009 addendum to a January 2009 VA examination report, the examiner opined that it was as likely as not that the appellant's lumbar degenerative joint disease and right patellofemoral syndrome were related to the service-connected residuals of fascia removal of the right thigh and dermis fat of the right buttock.  

Again, for VA to consider the impact of any currently nonservice connected back or right knee disorders on the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, it must first be established that those disorders are service connected.  Currently, the appellant is NOT service connected for either a back or a right knee disorder.  Hence, in light of the March 2009 addendum, and the fact that the Veteran is claiming entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the appellant may wish to reconsider whether desires to claim entitlement to secondary service connection for back and right knee disorders.  38 C.F.R. § 3.310 (2010) (A disability is also service connected if it is proximately due to or the result of a service-connected disease or injury.  Secondary service connection may also be established when there is aggravation of a non- service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease.)  This advice is offered in light of VA's duty to assist, and the decision of the United States Court of Appeals for Veterans Claims in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on conflicting evidence regarding whether the Veteran is unemployable due to service-connected disabilities alone, another VA examination is warranted.

Finally, the Veteran filed his claim for entitlement to a total disability rating based on individual unemployability in April 2006.  The RO, however, only requested VA treatment records from the Wilmington VA Medical Center from October 2006 to March 2007.  The RO should obtain all treatment records from that facility from April 2005 (one year prior to the date of claim) to October 2006 and since March 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment for any service-connected disability since April 2005, as well as any treatment for any back, right knee, or psychiatric disorder since that date.  The RO must then attempt to obtain any identified records not already of record.  This specifically includes securing any treatment records from Wilmington VA Medical Center from April 2005 to October 2006, and since March 2007.  Any such records should be associated with the appellant's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must then adjudicate the claim of entitlement to service connection for residuals of a traumatic brain injury, as well as any other claim that the appellant presents for service connection.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating muscle injuries, visual disabilities, other sense organs, diseases of the nose and throat, and scars, the examiner is to provide a detailed review of the appellant's pertinent medical history and current complaints.  The examiner must describe the nature and extent of any disability due to the residuals of fascia removal of the right thigh and dermis fat of the right buttock; enucleation of the right eye with vision in the left eye; residuals of facial scars; loss of sense of smell; and residuals of multiple fractures of the skull and face.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based due to his service-connected disabilities.  (The examiner should be aware that the RO may have granted additional service connection claims after the date of this remand.  If so, the examiner must take that fact and those service connected disorders into consideration.) 

A complete rationale for any opinion offered must be provided.

In preparing any opinion, the examining physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The VA examiner must append a copy of their curriculum vitae to the examination report. 

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the claim of entitlement to a total disability rating based on individual unemployability.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

